IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHAEL ROSAMOND and                NOT FINAL UNTIL TIME EXPIRES TO
DINA ROSAMOND,                      FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D15-2301
v.

BAYVIEW LOAN SERVICING,
LLC, ET AL.,

      Appellee.

_____________________________/

Opinion filed February 5, 2016.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

James Adam Owens and Mike Jorgensen, Jacksonville, for Appellants.

Daniel S. Mandel and Melisa Manganelli, Boca Raton, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and BILBREY, JJ., CONCUR.